 

Exhibit 10.3

 

CONSULTING AGREEMENT



This Consulting Agreement (the “Agreement”) is made and entered into as of
October 15, 2014 (the “Effective Date”), by and between RMR IP, Inc., a Nevada
corporation (the “Company”), and Gregory M. Dangler (the “Consultant”). The
Company desires to retain Consultant as an independent contractor to perform
such services on terms set forth more fully below. In consideration of the
mutual promises contained herein, the parties agree as follows:

 

1.SERVICES AND COMPENSATION

 

Consultant shall provide the services set forth on Exhibit A attached hereto to
the Company (the “Services”). In such capacities, Consultant shall report
directly to the board of directors of the Company. The Services can be modified
as reasonably required to suit the specific requirements and needs of the
Company. The Company shall pay Consultant the fees set forth on Exhibit A
attached hereto. Except as set forth on Exhibit A, all costs and expenses of
Consultant’s performance hereunder shall be borne by the Consultant.

 

2.PROPRIETARY INFORMATION; CONFIDENTIALITY

 

(a) “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customers, customer lists, markets,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
in addition to financial, accounting, statistical, marketing and personnel
information of the Company and/or its customers or other third-parties or other
business information disclosed by the Company either directly or indirectly in
writing, orally or by drawings or inspection of parts or equipment.

 

(b) Consultant while performing the Services, will be exposed to and handling
the Company’s Confidential Information. Consultant will not, during or
subsequent to the term of this Agreement, use the Company’s Confidential
Information for any purpose whatsoever other than the performance of the
Services on behalf of the Company or disclose the Company’s Confidential
Information to any third party. Consultant agrees that the restrictions in this
Section 2 shall also apply to Confidential Information conceived, originated,
discovered or developed by Consultant during the term of this Agreement. It is
understood that said Confidential Information shall remain the sole property of
the Company. Consultant further agrees to take all reasonable precautions to
prevent any unauthorized disclosure of such Confidential Information including,
but not limited to, having each employee of Consultant, if any, with access to
any Confidential Information, execute a nondisclosure agreement containing
provisions in the Company’s favor identical to Sections 2, 3 and 8 of this
Agreement. Confidential Information does not include information which (i) is
known to Consultant at the time of disclosure to Consultant by the Company as
evidenced by written records of Consultant, (ii) has become publicly known and
made generally available through no wrongful act of Consultant, or (iii) has
been rightfully received by Consultant from a third party who is authorized to
make such disclosure. Without the Company’s prior written approval, Consultant
will not directly or indirectly disclose to anyone the contents of this
Agreement.

 

(c) Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or other person or entity with which
Consultant has an agreement or duty to keep in confidence information acquired
by Consultant, if any, and that Consultant will not bring onto the premises of
the Company any unpublished document or proprietary information belonging to
such employer, person or entity unless consented to in writing by such employer,
person or entity. Consultant will indemnify the Company and hold it harmless
from and against all claims, liabilities, damages and expenses, including
reasonable attorneys’ fees and costs of suit, arising out of or in connection
with any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the work product of Consultant under
this Agreement.

 



 

 

  

(d) Consultant recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that Consultant owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

 

(e) Return of Property. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all devices,
records, data, disks, computer files, notes, reports, proposals, lists,
correspondence, materials, equipment, other documents or property, reproductions
of any aforementioned items developed by Consultant pursuant in the performance
of the Services to the Company, or Confidential Information that Consultant may
have in Consultant’s possession or control.

 

(f) Other Agreements. Consultant represents that the performance of all the
terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by Consultant in confidence or in trust prior
to the execution of this Agreement. Consultant has not and shall not: (i)
disclose or use in the course of the Services to the Company, any proprietary or
trade-secret information belonging to another; or (ii) enter into any oral or
written agreement in conflict with this Agreement.

 

3.            OWNERSHIP Consultant agrees that all copyrightable material,
notes, records, drawings, designs, inventions, improvements, developments,
discoveries and trade secrets conceived, made or discovered by Consultant,
solely or in collaboration with others, during the period of this Agreement
which relate in any manner to the business of the Company that Consultant may be
directed to undertake, investigate or experiment with, or which Consultant may
become associated with in work, investigation or experimentation in the line of
business of Company in performing the Services hereunder (collectively,
“Inventions”), are the sole property of the Company. In addition, any Inventions
which constitute copyrightable subject matter shall be considered “works made
for hire” as that term is defined in the United States Copyright Act. Consultant
further agrees to assign (or cause to be assigned) and does hereby assign fully
to the Company all Inventions and any copyrights, patents, mask work rights or
other intellectual property rights relating thereto.

 

4.TRADE SECRETS

 

Consultant shall not disclose to any others, or take or use for Consultant’s own
purposes or purposes of any others, during the term of this Agreement or at any
time thereafter, any of the Company’s trade secrets, including without
limitation, Confidential Information, customer and supplier lists, computer
programs, applications or software or intellectual property of the Company.
Consultant agrees that these restrictions shall also apply to (i) trade secrets
belonging to third parties in Company’s possession and (ii) trade secrets
conceived, originated, discovered or developed by Consultant during the term of
this Agreement relating to the affairs of the Company.

 

5.CONFLICTING OBLIGATIONS

 

Consultant certifies that Consultant has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement, or that would
preclude Consultant from complying with the provisions hereof, and further
certifies that Consultant will not enter into any such conflicting agreement
during the term of this Agreement.

 

6.TERM AND TERMINATION

 

This Agreement will commence on the Effective Date and will continue until
terminated by either party for breach or upon thirty (30) days prior written
notice.

 



2

 



  

7.ASSIGNMENT

 

Neither this Agreement nor any right hereunder or interest herein may be
assigned, delegated or transferred by Consultant without the express written
consent of the Company.

 

8.INDEPENDENT CONTRACTOR

 

Nothing in this Agreement shall in any way be construed to constitute Consultant
as an agent, employee or representative of the Company, but Consultant shall
perform the Services hereunder as an independent contractor. Consultant agrees
to furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this Agreement, and shall incur all expenses associated with
performance, except as provided herein. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant agrees to and acknowledges
the obligation to pay all self-employment and other taxes thereon. Consultant
further agrees to indemnify the Company and hold it harmless to the extent of
any obligation imposed on Company to pay in withholding taxes or similar items.

 

9.EQUITABLE RELIEF

 

Consultant agrees that it would be impossible or inadequate to measure and
calculate the Company’s damages from any breach of the covenants set forth in
Sections 2, 3, 4, and 5 herein. Accordingly, Consultant agrees that if
Consultant breaches Sections 2, 3, 4, or 5, the Company will have available, in
addition to any other right or remedy available, the right to obtain from any
court of competent jurisdiction an injunction restraining such breach or
threatened breach and specific performance of any such provision. Consultant
further agrees that no bond or other security shall be required in obtaining
such equitable relief and Consultant hereby consents to the issuances of such
injunction and to the ordering of such specific performance.

 

10.GOVERNING LAW

 

This Agreement shall be construed in accordance with the laws of the State of
Colorado applicable to contracts executed and to be wholly performed within such
State.

 

11.TAX ADVICE

 

Consultant acknowledges that Consultant has not relied and will not rely upon
the Company or the Company’s counsel with respect to any tax consequences
related to the terms and conditions of this Agreement. Consultant assumes full
responsibility for all such consequences and for the preparation and filing of
all tax returns and elections which may or must be filed in connection with this
Agreement.

 

12.ENTIRE AGREEMENT AND AMENDMENTS

 

This Agreement is the entire agreement of the parties and supersedes any prior
or contemporaneous agreements whether oral or written between them with respect
to the subject matter hereof. This Agreement may be changed only if agreed to in
writing by both parties.

 

13.COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.

 

14.SEVERABILITY

 

If any provision of this Agreement is held to be unenforceable for any reason,
such provision shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to the maximum extent possible. In any event,
all other provisions of this Agreement shall be deemed valid and enforceable to
the full extent possible.

 



3

 

  

15.WAIVER

 

The waiver of any term or condition contained in this Agreement by any party to
this Agreement shall not be construed as a waiver of a subsequent breach or
failure of the same term or condition or a waiver of any other term or condition
contained in this Agreement.

 

 

[Signature Page Follows]

 



4

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 



RMR IP, Inc.   Consultant         By:       Name:     Gregory M. Dangler Title:
     

 



5

 

   

EXHIBIT A

 

SERVICES AND COMPENSATION

 

 

Services. Consultant will render to the Company the following Services:

 

•Consultant shall serve as the Company’s President, Chief Financial Officer,
Secretary and Treasurer, and shall perform the customary duties and
responsibilities implied by such position, including, without limitation, being
responsible for the general management of the affairs of the Company, subject to
the power and authority of the board of directors of the Company to overrule
actions of officers of the Company.

 

Compensation. The Company shall pay Consultant as follows:

 

•$35,000 per month

 



6

